Citation Nr: 1425721	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and a major depressive disorder.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1978 to November 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that, in pertinent part, denied service connection for panic attacks and stress.  The Veteran timely appealed.

In November 2012, the Veteran testified during a video-conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In May 2013, the RO separately denied the Veteran's claims for service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the service connection issue on appeal includes PTSD.

According to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) with respect to the May 2013 determination, which included a denial of a total disability rating based on individual unemployability, and action is pending at the RO. As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  It is again noted that the issue of entitlement to PTSD is currently before the Board pursuant to Clemons. 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his attorney when further action is required.


REMAND

Acquired Psychiatric Disability

The Veteran attributes his acquired psychiatric disability, to include PTSD and a major depressive disorder, to sexual trauma in service. 

There is no mention of sexual assault in the official service records; and the Veteran indicates that he did not report an assault.  He has described sexual assaults by a Sergeant Z. during basic training at Fort Gordon, Georgia, in June and July 1978.  Service treatment records reflect that the Veteran was hospitalized for heat exhaustion in July 1978.  He was reported as being AWOL in August 1978, and as turning himself in in October 1978.

In November 2012, the Veteran testified that his unit stayed in wooden barracks during basic training; and that members of his unit rotated on fire watch.  When the Veteran was on fire watch, a Sergeant Z. came to the Veteran around 2 a.m., and took the Veteran to the next building.  The Veteran testified that Sergeant Z. molested him, beat him, choked him, and made him perform sex.  When this occurred again, and the Veteran threatened to turn in Sergeant Z.  The Veteran's unit went on a long road march the next morning, and the Veteran was told to wear an extra pair of boots around his neck with sand in them.  The Veteran testified that he awoke in the hospital, and spent three days there; and that he felt "pretty scared" when he returned to his unit.  He testified that he felt that he was going to be hurt or possibly killed, and he just left.  

His service records reflect that the Veteran had suffered a heat stroke while in basic training and was hospitalized for four days.  Records reflect that, when the Veteran returned to basic training after the hospitalization, he became extremely nervous and found it very difficult to deal with the training requirements.  The Veteran believed he was given a Chapter 5 discharge, and misunderstood and departed immediately for home in AWOL status.  Following his return in October 1978, the Veteran was given a general discharge.

VA treatment records, dated in June 2012, reflect that the Veteran received psychiatric treatment for approximately twenty years; and that his symptoms currently met the criteria for PTSD, and that he also had a history of a major depressive disorder.  Records also reflect that the Veteran has participated in group therapy involving military sexual trauma.

On remand, the Veteran should undergo a VA psychiatric examination to address the etiology of any psychiatric disability and to address the question of whether, based on behavior documented in the claims folder, the Veteran did endure the stressors described. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify, and authorize the release of, any additional relevant records, including any additional records from Dr. Calabria and the records of Dr. Peli.

2.  Associate with the record any outstanding VA treatment records.  

3.  Request the inpatient clinical records from the Veteran's in-service hospitalization in July 1978.

4.  If, after making reasonable efforts to obtain any outstanding non-Federal records VBA is unable to secure same or if after continued efforts to obtain Federal records VBA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  Schedule the Veteran for a VA psychiatric examination.  With regard to the claimed physical and sexual assaults, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder (physical or electronic) and a copy of this remand must be available to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disability.  The diagnosis(es) must be based on examination findings, all available medical records, and any special testing deemed appropriate.  A multiaxial evaluation based on the current Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether the alleged stressor was sufficient to produce PTSD; and (2) whether it is at least as likely as not (a probability of 50 percent or greater) that there is a link between the current symptomatology and one or more of the in-service stressors found sufficient to produce PTSD by the examiner.  

In addition, the examiner should address whether any diagnosed psychiatric disorder other than PTSD is at least as likely as not related to service.  In so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record, including PTSD, major depressive disorder, adjustment disorder, and anxiety disorder.  See, e.g., VA treatment records and SSA records.  

6.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

